Lyon, J.
We see no error in the charge of the Court complained of.
[1] Nothing is bettor settled, than that proof of guilt is not confined to the day mentioned in the idictment. It may extend hack to any period previous to the finding of the bill and within the statutory limits for prosecuting the offence. *204Cook vs. The State, 11 Geo., 53. Wingard vs. The State, 13 Geo., 396. There is no complaint that the offence proved was barred by the statute of limitations.
[2] Counsel for the plaintiffs made this point: that they were tried and punished under a law not in force when the offence was committed; and that, in consequence, the penalty imposed upon them, as to the amount of the fine and cost of the proceeding was much greater than it could or would have beeu under the law as it stood when the offence was committed. If the fact was true, the point would most unquestionably be good; but there is nothing in the record to sustain the position taken by counsel. There is nothing to raise even a suspicion that the plantiffs were not tried and sentenced imposed under the law as it stood when the offence was committed. It is true that the Court fined the plaintiffs one hundred dollars each, the extent of the penalty under the old law ; and that is, we suppose, what the Court intended. If the punishment had been inflicted under the new law, he might have put the fine at five hundred dollars, instead of one hundred dollars. The object was, to suppress the commission of the crime; and the Judge took the proper course to accomplish that object, by fining to the extent of thelaw. Upon this aspect of the case, we must presume that the penalty was imposed under the old law as it stood when the offence was committed. Something was said in the argument about the costs being more under the new law, than the old. That is true; but when an attempt is made to collect costs according to the fee bill of the new, rather than that of the old law, under which the offence was committed, then will be the time for complaint. Of course, the costs can only be taxed under the law which was in force when the crime was committed.